Citation Nr: 0532572	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.
	
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service-
connection for PTSD and assigned a 30 percent evaluation, 
effective April 29, 2003.  The veteran disagrees with the 
assigned evaluation.


FINDING OF FACT

The veteran's PTSD is manifested by depression, flashbacks, 
anxiety, intrusive thoughts, short term memory loss, and 
hallucinations, and has not been shown by competent clinical 
evidence to be more than mild to moderate in severity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.

In this case, the issue of entitlement to an increased 
evaluation for service-connected PTSD stems from a notice of 
disagreement following notice of the April 2004 rating 
decision as to the service connection claim for which VCAA 
notice had been issued in June 2003.  As such, the VCAA 
notice exception outlined in VAOPGCPREC 8-2003 is applicable.  

The Board observes that the June 2003 letter was issued prior 
to the initial AOJ decision.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether in the June 2003 
letter, the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reason.  The 
AOJ's June 2003 letter informed him that additional 
information or evidence could be submitted to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the July 2004 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records and VA examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim. 

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2005) pertain to PTSD.  Under these codes, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign a higher rating, the record 
must show that the veteran experiences reduced reliability 
and productivity due to symptoms of PTSD such as a flattened 
affect, circumstantial, circumulatory, or stereotyped speech, 
impaired judgment, impaired long and short term memory, 
impaired abstract thinking, and difficulty establishing and 
maintaining effective work and social relationships, and mood 
disturbances.  The Board finds that such findings are not 
contained in the record.  In this regard, the record does 
establish that between February 2003 and July 2004 the 
veteran's mental health was evaluated on numerous occasions, 
including during a December 2003 crisis intervention 
assessment, when his GAF score was 45 on admission screening, 
after he had lost his job.  During this time, the veteran 
suffered from anxiety, depression, nightmares, flashbacks, 
impaired judgment and insight, and short-term memory loss.  
However, the record also establishes that the veteran had 
normal speech, was oriented to time, place, and person, had 
normal thought content and concentration, and his affect, 
although on one occasion was somewhat labile when discussing 
work, was otherwise stable.  Additionally, examiners reported 
that the veteran did not have any active suicidal or 
homicidal ideations, or delusions.  Further, the record 
demonstrates that although the veteran had difficult 
relationships with his supervisors and took a leave of 
absence from work from December 2003 to August 2004, he had 
worked for 30 years as a dye cutter at his present job.  The 
record further establishes that the veteran had a close 
relationship with his mother and daughter and that he was 
socially involved in Vietnam Veterans of America, as well as 
an Indian cultural association.  

Additionally, the record establishes that during this time, 
the veteran had GAF scores of 55, 58, and 70.  The Board 
notes that these reported GAF scores reflect mild to moderate 
symptomology.

The record further reflects that on VA examination in March 
2004, the veteran complained of experiencing depression, 
irritability, anger, difficulty concentrating, and intrusive 
thoughts. On mental status examination, the veteran had a 
normal rate of speech, was oriented to time, person, and 
place, and had fair attention and concentration.  His affect 
was consistent with his mood.  He had signs of depression.  
He denied experiencing auditory or visual hallucinations, 
suicidal or homicidal ideations, or a history of suicidal 
attempts.  The veteran also reported that he had a good 
relationship with his daughter and the friends that he 
trusted.  He also denied having any legal, alcohol, or drug 
problems. The examiner diagnosed the veteran with mild PTSD 
and mild social isolation and assigned a GAF score of 61/100.  
The examiner also reported that the veteran's symptomology 
was somewhere in the mild to moderate range.

As such, the Board finds the clinical findings on outpatient 
evaluation between February 2003 and July 2004 and on VA 
examination in March 2004, and the veteran's GAF scores that 
range from 55 to 70 demonstrate no more than mild to moderate 
symptoms, and are consistent with the current 30 percent 
rating.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


